[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de: PETITION FOR VISITATION
The petitioners seek a visitation order allowing them to visit with their granddaughter, Leanne, born September 10, 1993, to their son, Stephen, Jr., and his wife, Lynn.
Friction and misunderstanding developed between the child's parents and the paternal grandparents.
The parents acknowledge that it is in the best interest of the child that she visit with the petitioners. The parties could not agree on the structure of the visits.
The court agrees with the parents that a period of visits in the presence of a parent is necessary to reintroduce the child to the petitioners. However, as long as a parent is present, the visit need not be confined to the parents' home.
The order for visitation is:
I. (a) The first, second and third visits by petitioners should be in the presence of a parent. The visits shall take place at the parents' home, unless a parent agrees to accompany the child.
(b) The fourth visit may be at the petitioners' home, but in the presence of a parent. CT Page 8544
(c) Thereafter, the visits may be made without a parent present.
II. The visits shall commence on either the weekend following entry of this order or the next weekend. The first visit shall not exceed one hour, the second visit shall not exceed two hours, and the third visit shall not exceed three hours. Thereafter, the visits shall not exceed five hours.
III. The visits shall take place on every other Sunday, commencing at noon.
/s/ Harrigan HARRIGAN, J.